IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALON MOR, ET AL.,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2821

DEUTSCHE BANK NATIONAL
TRUST COMPANY AS
TRUSTEE FOR MORGAN
STANLEY ABS CAPITAL 1
INC. TRUST 2007-HE6,

      Appellee.


_____________________________/

Opinion filed May 1, 2015.

An appeal from the Circuit Court for Bay County.
Dedee S. Costello, Judge.

W. Jeffrey Barnes, Boca Raton, for Appellant.

Travis J Halstead and Michael W. Smith of Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, Orlando, and Melissa Muros of Robertson, Anschutz & Schneid,
Boca Raton, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.